Case 1:19-cv-00471-JJM-LDA Document 13 Filed 02/05/20 Page 1 of 2 PageID #: 50




                                UNITED STATE DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND



TERRI DULUDE,

                          Plaintiff,

           v.                                                  No. 19-cv-0471-JJM

SUN LIFE ASSURANCE CO.
OF CANADA,

                          Defendant.



                                         STIPULATION

           Plaintiff Terri Dulude and Defendant Sun Life Assurance Company of Canada agree that

the Complaint may be dismissed with prejudice. No costs or fees awarded.




/s/ Mason Waring_____________________               /s/ Brooks R. Magratten_______________
Mason Waring, Esq.                                 Brooks R. Magratten, Esq., #3585
Leah Small, Esq.                                   Pierce Atwood, LLP
Chisholm, Chisholm & Kilpatrick, Ltd.              One Financial Plaza, 26th Floor
321 South Main Street, Suite 200                   Providence, RI 02903
Providence, RI 02903                               (401) 490-3422
(401) 331-6300                                     (401) 588-5166 fax
(401) 421-3185 Fax                                 bmagratten@pierceatwood.com
mwaring@cck-law.com
lsmall@cck-law.com
                                                   Attorneys for Defendant
Attorneys for Plaintiff                            Sun Life Assurance Co. of Canada




February 5, 2020




{W11690059.1}
Case 1:19-cv-00471-JJM-LDA Document 13 Filed 02/05/20 Page 2 of 2 PageID #: 51




                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2020, I caused the above document to be filed
electronically with the Court’s ECF system. Service shall be made electronically to the
following counsel of record:


           Mason Waring, Esq.
           Leah Small, Esq.
           Chisholm, Chisholm & Kilpatrick, Ltd.
           321 South Main Street, Suite 200
           Providence, RI 02903


                                                       /s/ Brooks R. Magratten




{W11690059.1}                                      2
